DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I (drawn to an antibody) and the species of WTA antigen and E430G substitution in the Fc region in the Response filed on March 15, 2021 is is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	Claims 3, 8, 13-16, 18, 19, 22, 25-27, 35-37, 39, 40, and 44 have been canceled.

	Claims 1, 2, 4-7, 9-12, 17, 20, 21, 23, 24, 28-34, 38, and 41-43 are pending.

	Claims 4, 6, 21, 24, 28-34, 38, and 41-43 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.

	Claims 1, 2, 5, 7, 9-12, 17, 20, and 23 are currently under consideration as they read on the elected invention.

3.	Claims 1, 2, 5, 7, 9-12, 17, 20, and 23 are objected to for following informality:
	
	Independent claim 1 recites “WTA”.  Applicant is suggested to recite the full name of Wall Teichoic Acid (as disclosed in lines 14-15 in page 1 of the instant specification) followed by abbreviation in parenthesis, e.g. (WTA), for clarity. 

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

	Claim 10 (depended upon claim 1) recites wherein the antibody is a mammal or ungulated antibody. However, claim 1 encompasses an antibody that comprises an Fc region of a human IgG which recites on human or humanized or chimeric.  As such, dependent claim 10 that reads on a mammal antibody or ungulated antibody fail to further limit the subject matter of independent claim 1 encompassing an antibody comprising an Fc region from a human IgG.

	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 5, 7, 9-12, 17, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims are drawn to an antibody comprising an Fc region of a human immunoglobulin IgG and an antigen binding region binding to WTA wherein the Fc region comprises a mutation at position E430 (the elected species) without setting forth the amino acid residue to replace the 

The specification discloses certain structurally defined human anti-WTA antibody with specific amino acid substitutions in specific position in the Fc region. 

     	However, there is insufficient written description in the specification as-filed of the claimed anti-WTA antibody comprising an Fc region comprises a mutation at position E430, wherein the antibody enhances phagocytosis or complement activation or wherein the antibody is a mammal or ungulated antibody.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
 See MPEP 2163 II.A.3a.ii.

    	The claims recite a genus of anti-WTA antibody having the function of enhanced phagocytosis or complement activation without setting forth the specific amino acid residues that can be used to substitute E430.  Further, the claims encompass a genus of anti-WTA antibody that is from any mammal or ungulate animals. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  The specification does not describe the structure for substitution variants other than the examples having specific amino acid substitution in E430.  The specification does not describe the particular physical or chemical characteristics for the modification in E430 nor does the specification disclose sufficient correlations between the structure of the modifications and the function of enhanced phagocytosis or complement activation for an antibody that is mammal or ungulate.

example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) discussed above as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen Inc. v. Sanofi, No. 17-1480 (Fed. Cir. 2017),  the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
In Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL3779376, Case No. 2012-1433, C.A.Fed. (Wis.), the court states: 
“The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, some may lead to varying degrees of instability or functional impairment, and some may actuallyimprove enzyme activity or impart other desirable properties, such as improved stability at high temperatures.”  Page 5. 
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure of the claimed anti-WTA antibody, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention.

A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property

      	It does not appear based upon the limited disclosure of human IgG anti-WTA antibody having specific amino acid substitution in specific position in the Fc region alone that Applicant 

     	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

    	 In the absence of disclosure of relevant, identifying characteristics of the antibody, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        	Therefore, there is insufficient written description for genera of  the anti-WTA antibody  broadly encompassed by the claimed invention, other than the human anti-WTA antibody comprising specific amino acid substitution in E430 in the Fc region structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

     	Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



10.	Claims 1, 2, 5, 7, 9-12, 17, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0356376)  in view of Parren et al. (US 2014/0242075, reference on IDS).

Brown et al. teach pathogenic bacteria such as Staphylococcus aureus is the leading cause of bacterial infections in human (e.g. see [0004]). Brown et al. teach that Teichoic acids (TA) are bacterial polysaccharides found within the cell wall of Gram-positive bacteria including SA. Wall teichoic acids (WTA) are those covalently linked to the peptidoglycan (PDG) layer of the cell wall; whereas lipoteichoic acids (LTA) are those covalently linked to the lipids of the cytoplasmic membrane (e.g. see [0010]). Brown et al. teach anti-wall teichonic acid (WTA) antibodies, e.g. anti-WTA beta monoclonal antibody or anti-WTA alpha monoclonal antibody (e.g. see [0029] and [0035]).  Brown et al. teach that the antibody can be human, humanized or chimeric (e.g. see [0222]-[0223]) and exhibits effector function such as C1q binding, CDC, and phagocytosis (e.g. see [0237]). Brown et al. teach that the antibody can be human IgG1 (e.g. see [0319]). Brown et al. teach a composition comprising the anti-WTA antibodies and a carrier (e.g. see [0506]).  

	The reference teachings differ from the instant invention by not describing mutations at positions including E430 and a composition comprising both anti-WTA alpha and anti-WTA beta antibodies.

	Parren et al. teach antibodies with increased effector functions such as complement activation and phagocytosis, wherein the antibodies comprise an Fc domain of human IgG1 with 
	It would thus be obvious to one of ordinary skill in the art to combine both anti-WTA alpha antibody and anti-WTA beta antibody in a composition to target both bacterial wall elements and to mutate the Fc region of the anti-WTA antibodies at position E430 to enhance effector functions of the antibody and to combine the anti-WTA alpha antibody with the anti-WTA beta antibody disclosed in Brown et al.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Brown et al. teach anti-WTA antibodies can enhance phagocytosis of bacteria and Parren et al. teach mutations in the Fc region in, e.g. position 430, could enhance the effector functions such as complement activation and phagocytosis.  Given that all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods of point mutation in the Fc region in position E430G with no change in their respective functions of WTA binding and enhanced CDC and phagocytosis. The combination would have yielded predictable results of an anti-WTA antibody with enhanced effector function such as CDC.  

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN W DAHLE/Primary Examiner, Art Unit 1644